Citation Nr: 1545568	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  11-12 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to September 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issue of service connection for hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

 Resolving doubt in the Veteran's favor, tinnitus is related to his active duty service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A.  §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

The Veteran seeks service connection for tinnitus as a result of noise exposure in service.  His receipt of a Combat Infantryman's Badge is supporting evidence that he was exposed to noise in service.  He contends that he suffered tinnitus during active duty service, and that this disability has continued since that time.  

While the December 2009 VA examination report concluded that tinnitus was not related to service, a basis for that conclusion was that tinnitus had its onset 3 or 4 years earlier.  The Veteran claims that there must have been some miscommunication as he recalled telling the examiner that tinnitus had its onset in service.  There is some support for his claim, as he did indicate service onset on his application for benefits and on a private medical report dated a few months prior to the VA examination.  As the Veteran is competent to identify tinnitus and there is no other negative evidence, the Board finds that tinnitus did have its onset in service after resolving all doubt in the Veteran's favor.


ORDER

Service connection for tinnitus is allowed.
REMAND

The evidence establishes the presence of a current bilateral hearing loss, as the report of a December 2009 VA audiology examination demonstrates that the Veteran's auditory thresholds at 2000, 3000, and 4000 Hertz, bilaterally, were 40 decibels or greater.  See 38 C.F.R. § 3.385 (2014) (impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater).  Furthermore, as the Veteran's (MOS) was that of an infantryman and as his DD Form 214 indicates that he received the Combat Infantry Badge, in-service noise exposure is conceded.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014); VA Fast Letter 10-35 (Sept. 2, 2010).  

Audiometric testing conducted as part of a June 1971 entrance examination revealed that the Veteran's auditory thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
N/A
10
LEFT
35
25
15
N/A
15

The Veteran's September 1973 reenlistment examination report included results of an audiogram that recorded his auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
N/A
0
LEFT
0
10
0
N/A
0


The Veteran's July 1978 separation examination report included results of an audiogram that recorded his auditory thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
0
20
LEFT
10
10
10
0
0

Regarding the etiology of the Veteran's hearing loss, the December 2009 VA examiner concluded that the Veteran's hearing loss was not caused by, or a result of military noise exposure.  The VA examiner noted that the audiometric results of the June 1971 entrance examination revealed "essentially normal hearing acuity" in both ears, and that the audiometric results of the July 1978 separation examination revealed "normal hearing acuity" in both ears.  Particularly, in opining against an association between the Veteran's hearing loss and military service, the examiner stated that a comparison of entrance audiometric testing to separation audiometric testing did not reveal a standard threshold shift in hearing in either ear.

It is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board finds this opinion to be lacking as it does not address the impact of the Veteran's conceded in-service noise exposure nor expound upon why delayed onset weighs against a finding of service connection.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (finding an examination inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion); Hensley 5 Vet. App at 159-60 (finding that the onset of hearing loss after service does not preclude a finding of service connection if it can be shown by all of the evidence, including that pertinent to service, that the disease was incurred in service).  

Accordingly, the case is REMANDED to the AOJ for the following actions:

1. The AOJ should arrange for the Veteran's case to be returned to the examiner who examined the Veteran in December 2009.  After considering the pertinent information in the record in its entirety, to specifically include the Veteran's lay statements regarding the onset and continuity of symptoms related to his hearing loss, the examiner should provide an addendum opinion with respect to the following:

Is it at least as likely as not that the Veteran's current hearing loss had its onset in service or is otherwise related to his military service.  In so concluding, the examiner must discuss the impact of the Veteran's in-service noise exposure and take into consideration the lay statements of record concerning the onset and continuity of hearing loss.  If the examiner's opinion regarding nexus remains negative, she is requested to explain what a standard threshold shift is and why the lack thereof weighs against a finding that the Veteran's current hearing loss is related to service.

The examiner must also consider the possibility of delayed onset hearing loss.  If the examiner finds that a delay in onset of hearing loss weighs against a finding that such hearing loss is traceable to military service, she must provide specific reasons for any such finding.  (Please explain whether accepted principles allow for the theory that noise exposure can cause hearing loss that is not first demonstrated until months or years later.)

Regardless of whether the examiner's opinion as to any question is favorable or negative, she must provide an explanation and support for her opinion that includes reference to lay or medical evidence contained in the claims folder or to known medical principles relied upon in forming her opinion. 

If it is determined that an opinion cannot be provided without resorting to speculation, the inability to provide an opinion must be explained, which should include identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken in order to obtain definitive opinions as to the above questions.)

(If the December 2009 VA examiner is no longer available, the AOJ should arrange for the Veteran's claims folder to be reviewed by another VA audiologist who should then be requested to provide answers to the questions posed above.)

2. After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of service connection for bilateral hearing loss.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


